UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-54920 Silverton Energy, Inc. (Exact name of small business issuer as specified in its charter) Nevada 98-0680168 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 297 Kingsbury Grade, Suite 208, Stateline, NV 89449 (Address of principal executive offices) 702-522-1521 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). X YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). xYes No As of February 18, 2014, there were 52,424,875 shares of the issuer’s common stock issued and outstanding. PART I – FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements of Silverton Energy, Inc. (“Silverton Energy” or the “Company”) as of December 31, 2014, and for the three months ended December 31, 2014 and December 31, 2013 have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statement presentation and in accordance with the instructions to Form 10-Q and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in Silverton Energy’s Form 10-K filing with the SEC for the year ended September 30, 2014.In the opinion of management, the consolidated financial statements contain all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the consolidated financial position and the consolidated results of operations for the interim periods. The consolidated results of operations for the three ended December 31, 2014 are not necessarily indicative of the results that may be expected for the full year. 1 Silverton Energy Inc. (fka Meta Gold, Inc.) (A Development Stage Company) CONDENSED FINANCIAL STATEMENTS December 31, 2014 Unaudited Page: CONDENSED BALANCE SHEETS F-2 CONDENSED STATEMENT OF OPERATIONS F-3 CONDENSED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) F-4 CONDENSED STATEMENT OF CASH FLOWS F-5 NOTES TO UNAUDITED CONDENSEDINTERIM FINANCIAL STATEMENTS
